733 N.W.2d 116 (2007)
In re Petition for DISCIPLINARY ACTION AGAINST Elizabeth Jane SUNDBY, a Minnesota Attorney, Registration No. 206283.
No. C5-02-1203.
Supreme Court of Minnesota.
June 12, 2007.

ORDER
The Director of the Office of Lawyers Responsibility has filed a petition and two supplementary petitions for disciplinary action alleging that respondent Elizabeth Jane Sundby committed professional misconduct warranting public discipline, namely, that respondent failed to maintain the required books and records for her trust account, failed to list a claim in a bankruptcy proceeding, failed to pay a settlement and a judgment entered against her as part of the bankruptcy proceeding, and failed to cooperate with the Director's investigation of a client complaint, in violation of Rules 1.15(h), 8.1(a)(3), 3.4(c), and 8.4(c) and (d), Minnesota Rules of Professional Conduct, as those rules read prior to October 1, 2005 and Rule 25, Rules on Lawyers Professional Responsibility (RLPR). On April 4, 2003, we temporarily suspended respondent from the practice of law pending the completion of the disciplinary proceedings.
Respondent also engaged in unprofessional conduct in North Dakota warranting public discipline, namely, that she failed to diligently pursue multiple representations, failed to communicate with her clients, failed to safekeep client property, and improperly terminated a representation, in violation of North Dakota Professional Responsibility Rules 1.3, 1.4, 1.5(b), and 1.16(e). On July 18, 2005, the North Dakota Supreme Court suspended respondent for six months and one day, retroactive to December 11, 2002, the date of her interim suspension in North Dakota. Respondent must apply for reinstatement under the North Dakota Rules for Lawyers Discipline.
Respondent admits her conduct violated the Minnesota Rules of Professional Conduct, waives her procedural rights under Rule 14, RLPR, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is an indefinite suspension retroactive to the date of respondent's temporary suspension on April 4, 2003.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Elizabeth Jane Sundby is indefinitely suspended from the practice of law, retroactive to the date of respondent's temporary suspension on April 4, 2003. The reinstatement hearing provided for by Rule 18, RLPR, is not waived. Respondent shall pay $900 in costs and $27 in disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Helen M. Meyer Associate Justice